UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number: 333-62916-02 MISSION BROADCASTING, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 51-0388022 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 30400 Detroit Road, Suite 304, Westlake, Ohio (Address of Principal Executive Offices) (Zip Code) (440) 526-2227 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of August 10, 2015, the Registrant had 1,000 shares of common stock outstanding, held by two shareholders. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM1. Financial Statements (Unaudited) Condensed Balance Sheets as of June 30, 2015 and December 31, 2014 1 Condensed Statements of Operations for the three and six months ended June 30, 2015 and 2014 2 Condensed Statements of Cash Flows for the six months ended June 30, 2015 and 2014 3 Notes to Condensed Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 20 PARTII OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM4. Mine Safety Disclosures 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements MISSION BROADCASTING, INC. CONDENSED BALANCE SHEETS (in thousands, except share information, unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $111 and $90, respectively Due from Nexstar Broadcasting, Inc. Deferred tax assets, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill FCC licenses Other intangible assets, net Deferred tax assets, net Other noncurrent assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Accounts payable Accrued expenses Other current liabilities Total current liabilities Debt Other liabilities Total liabilities Commitments and contingencies Shareholders' deficit: Common stock - $1 par value, 1,000 shares authorized, issued and outstanding as of each of June 30, 2015 and December 31, 2014 1 1 Subscription receivable (1 ) (1 ) Accumulated deficit ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying Notes are an integral part of these Condensed Financial Statements. 1 MISSION BROADCASTING, INC. CONDENSED STATEMENTS OF OPERATIONS (in thousands, unaudited) Three Months Ended Six Months Ended June 30, June 30, Net broadcast revenue $ Revenue from Nexstar Broadcasting, Inc. Net revenue Operating expenses: Direct operating expenses, excluding depreciation and amortization Selling, general, and administrative expenses, excluding depreciation and amortization Fees incurred pursuant to local service agreements with Nexstar Broadcasting, Inc. Amortization of broadcast rights Amortization of intangible assets Depreciation Total operating expenses Income from operations Interest expense ) Loss on extinguishment of debt - ) - ) Income before income taxes Income tax expense ) Net income $ The accompanying Notes are an integral part of these Condensed Financial Statements. 2 MISSION BROADCASTING, INC. CONDENSED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Deferred income taxes Provision for bad debt 21 29 Depreciation of property and equipment Amortization of intangible assets Amortization of debt financing costs Amortization of broadcast rights, excluding barter Payments for broadcast rights ) ) Deferred gain recognition ) ) Amortization of debt discount 29 31 Loss on extinguishment of debt - 21 Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other noncurrent assets ) ) Accounts payable and accrued expenses Other noncurrent liabilities ) ) Due to/due from Nexstar Broadcasting, Inc. ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Deposit (refund) for acquisitions ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayments of long-term debt ) ) Payments for debt financing costs (8 ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents 6 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid, net of refunds $ $ The accompanying Notes are an integral part of these Condensed Financial Statements. 3 MISSION BROADCASTING, INC. NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 1. Organization and Business Operations As of June 30, 2015, Mission Broadcasting, Inc. (“Mission” or the “Company”) owned and operated 20 television stations and 2 digital multicast channels, affiliated with the NBC, ABC, FOX, CBS, MyNetworkTV, The CW or Bounce TV television networks, in markets located in New York, Pennsylvania, Illinois, Indiana, Missouri, Louisiana, Texas, Vermont, Arkansas and Montana. The Company operates in one reportable television broadcasting segment. Through local service agreements, Nexstar Broadcasting, Inc. (“Nexstar”) provides sales and operating services to all of the Mission television stations (see Note3). The Company is highly leveraged, which makes it vulnerable to changes in general economic conditions. The Company’s ability to repay or refinance its debt will depend on, among other things, financial, business, market, competitive and other conditions, many of which are beyond its control, as well as Nexstar maintaining its pledge to continue the local service agreements with the Company’s stations. Management believes that with Nexstar’s pledge to continue the local service agreements as described in a letter of support dated March 16, 2015, the Company’s available cash, anticipated cash flow from operations and available borrowings under its senior secured credit facility should be sufficient to fund working capital, capital expenditure requirements, interest payments and scheduled debt principal payments for at least the next twelve months from June 30, 2015, enabling Mission to continue to operate as a going concern.
